—Judgment, Supreme Court, Bronx County (Joseph Cohen, J.), rendered October 1, 1996, convicting defendant, upon his plea of guilty, of attempted rape in the first degree, and sentencing him, as a second felony offender, to a term of 5 years, unanimously affirmed.
Defendant’s plea withdrawal motion was properly denied after a thorough hearing. There is no basis upon which to disturb the court’s credibility determinations, which are supported by the record. The record establishes that defendant knowingly and voluntarily pleaded guilty and received meaningful representation (see, People v Ford, 86 NY2d 397, 404). The psychiatric reports establish that defendant was mentally competent to enter the plea, and there is no evidence to the contrary. Nothing in defendant’s factual allocution casts doubt on the voluntariness of his plea (see, People v Toxey, 86 NY2d 725). Concur — Nardelli, J. P., Tom, Rubin, Andrias and Buckley, JJ.